DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claims 1 and 28, filters connected in “series” is being interpreted as, but is not limited to, filters being used sequentially, as put forth in the specification. 
In claims 1 and 28, “negatively” is being interpreted as, but is not limited to, a suitable ion-exchange group as put forth in the specification: “The negatively charged ion-exchange resin membrane used in the present disclosure is not particularly limited, and filters including an ion exchange resin having a suitable ion-exchange group immobilized to a resin membrane can be used. Examples of such ion-exchange resin membranes include strongly acidic cation- exchange resins having a cation-exchange group (such as a sulfonic acid or sulfonate group) chemically modified on the resin membrane. Examples of suitable resin membranes include those containing cellulose, diatomaceous earth, a polyamide (e.g., nylon), a polyolefin (such as polyethylene (e.g., high density polyethylene or ultra high molecular weight polyethylene), polypropylene, or polystyrene), a resin having an imide group, a resin having an amide group and an imide group, a fluoropolymer (e.g., a polytetrafluoroethylene or a perfluoroalkoxy alkane polymer), or a copolymer or combination thereof.”
In claim 26, a “packaging station” is being interpreted, but is not limited to, a mobile storage tank (e.g., 
a tank on a tanker) or a fixed storage tank, as set forth in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), as evidenced by ChemEurope (“Nafion”). The combination of Ly in view of Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 1, Ly et al discloses a method for removing impurities from an organic solvent (purifiers for removing metal from organic solvent par [0009] and methods for using, par [0054]), comprising:
wherein the ion exchange filter unit comprises a housing (housing 1, par [0048], figures 2 and 3) and at least one first ion exchange filter (ion-exchange resin 9, par [0048], figure 2) and at least one second ion exchange filter in the housing (microporous polytetrafluoroethylene ion-exchange membrane downstream, which is the second filter membrane 16, par [0053], 16 downstream of first filter membrane 15 par [0049], figures 3 and 4),
the at least one first ion exchange filter and the at least one second ion exchange filter are both negatively charged (ion-exchange resin 9 can be Nafion par [0030] (Nafion is sulfonated tetrafluoroethylene copolymer, as evidenced by ChemEurope pg 1), and the microporous polytetrafluoroethylene ion-exchange membrane has a surface modified with sulfonic acid, par [0053]) ion exchange filters and are connected in series (fluid enters ion-exchange resin 9, which distributes it outwardly and to filter member 15, and then filter membrane 16, par [0050], figure 2 shows flow arrows), and the at least one first ion exchange filter is different from the at least one second ion exchange filter (the first filter is an ion-exchange resin 9, par [0048] and the second filter 16 is microporous, par [0053]).
Ly et al does not disclose distilling the organic solvent in a distillation column to obtain a distilled organic solvent. However, Burton discloses a process for producing high purity isopropyl alcohol (Col. 2, lines 30-49). Burton also discloses a distillation column 10 (Col. 4, lines 19-22, figure 1) and high purity isopropyl alcohol product from side stream 130 (Col. 3, lines 27-30, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distillation column of Burton into the method of purification of Ly et al because according to Burton it would allow the removal of components with boiling points different from isopropyl alcohol (Col. 4, lines 22-24). 
Regarding claim 2, modified Ly discloses the method of claim 1, wherein the organic solvent comprises an alcohol (organic solvents include alcohol, par [0027]).
Regarding claim 3, modified Ly discloses the method of claim 1, wherein the organic solvent comprises isopropyl alcohol (isopropanol, par [0027]).
Regarding claim 4, modified Ly discloses the method of claim 1, wherein the at least one first ion exchange filter comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof (ion-exchange resin 9 can be Nafion par [0030], which is sulfonated tetrafluoroethylene copolymer, as evidenced by ChemEurope pg 1).
Regarding claim 8, modified Ly discloses the method of claim 1, wherein the at least one second ion exchange filter comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof (microporous polytetrafluoroethylene ion-exchange membrane has a surface modified with sulfonic acid, par [0053]).
Regarding claim 9, modified Ly discloses the method of claim 1, wherein the filtration medium in the at least one first or second ion exchange filter comprises a polyethylene having sulfonate groups, a polytetrafluoroethylene having sulfonate groups, or a copolymer thereof (microporous polytetrafluoroethylene ion-exchange membrane has a surface modified with sulfonic acid, par [0053]).
Regarding claim 13, modified Ly discloses the method of claim 1, wherein the at least one second ion exchange filter is disposed downstream of the at least one first ion exchange filter (filtration member downstream of ion-exchange resin (filtration member comprises 2nd ion-exchange membrane), par [0053], figure 3).
Regarding claim 14, modified Ly discloses the method of claim 1, the ion exchange filter unit, and distillation column. However, modified Ly does not yet disclose passing the organic solvent through a filter unit in fluid communication with and between the distillation column and the ion exchange filter unit. 
Burton discloses a process for producing high purity isopropyl alcohol (Col. 2, lines 30-49). Burton also discloses passing the organic solvent through a filter unit (filtering device 20, Col. 3, lines 39-40, figure 5) in fluid communication with and between the distillation column and the ion exchange filter unit (stream 130 from distillation column to filtering device 20, filter device 20 in between distillation column 10 and ion exchange resin 30, Col. 3, lines 37-45, figures 1 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate passing the organic solvent through a filter unit in fluid communication with and between the distillation column and the ion exchange filter unit of Burton into the purification system of modified Ly. Doing so would produce ultra-high purity isopropyl alcohol that contains less than about 100 ppt of any metal impurity, as recognized by Burton (Col. 3, lines 42-45).
Regarding claim 27, modified Ly discloses the method of claim 1 and the removal of chromium and other trace metals from organic solvent (par [0013]). Ly also discloses about 90% of the 1.5 ppb of chromium was removed from the isopropanol (IPA) (par [0060]), which equates to 150 ppt with conversion, and falls within the range of at most about 200 ppt. However, modified Ly does not disclose 200 ppt for more than one metal. 
                
                    1
                     
                    p
                    p
                    t
                    =
                    0.001
                     
                    p
                    p
                    b
                
            
                
                    1.5
                     
                    p
                    p
                    b
                    *
                     
                    
                        
                            1
                             
                            p
                            p
                            t
                        
                        
                            0.001
                             
                            p
                            p
                            b
                             
                        
                    
                    =
                    1500
                     
                    p
                    p
                    t
                
            
                
                    1500
                     
                    p
                    p
                    t
                    -
                    
                        
                            1500
                             
                            p
                            p
                            t
                            *
                            0.90
                        
                    
                    =
                    150
                     
                    p
                    p
                    t
                
            
However, Burton discloses ultra-high purity isopropyl alcohol that contains less than about 100 ppt of any metal impurity (Col. 3, lines 42-45), which falls within the claimed range of at most about 200 ppt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ultra-high purity isopropyl alcohol that contains less than about 100 ppt of any metal impurity of Burton into the purification system of modified Ly because semiconductor manufacturing operations require that wafer surfaces be as clean as possible, as recognized by Burton (Col. 1, lines 14-15).
Regarding claim 28, Ly discloses a system (purifiers for removing metal from organic solvent par [0009] and methods for using, par [0054]), comprising:
wherein the ion exchange filter unit (cylindrical body portion 2, par [0047], figures 1 and 2) comprises a housing (housing 1, par [0048], figures 2 and 3) and at least one first ion exchange filter (ion-exchange resin 9, par [0048], figure 2) and at least one second ion exchange filter in the housing (microporous polytetrafluoroethylene ion-exchange membrane downstream, which is the second filter membrane 16, par [0053], 16 downstream of first filter membrane 15 par [0049], figures 3 and 4),
the at least one first ion exchange filter and the at least one second ion exchange filter are both negatively charged ion exchange filters (ion-exchange resin 9 can be Nafion par [0030] (sulfonated tetrafluoroethylene, as evidenced by ChemEurope pg 1), and the microporous polytetrafluoroethylene ion-exchange membrane has a surface modified with sulfonic acid, par [0053]) and are connected in series (fluid enters ion-exchange resin 9, which distributes it outwardly and to filter member 15, and then filter membrane 16, par [0050], figure 2 shows flow arrows), 
and the at least first ion exchange filter is different from the at least one second ion exchange filter (the first filter is an ion-exchange resin 9, par [0048] and the second filter 16 is microporous, par [0053]).
However, Ly does not disclose a distillation column and an ion exchange filter unit downstream of and in fluid communication with the distillation column.
However, Burton discloses a process for producing high purity isopropyl alcohol (Col. 2, lines 30-49). Burton also discloses a distillation column 10 (Col. 4, lines 19-22, figure 1) and an ion exchange filter unit downstream and in fluid communication with the distillation column (ion exchange resin 30 after distillation column 10, Col. 3, lines 37-42, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ion exchange filter downstream of the distillation column of Burton into the method of purification of Ly et al because it would allow the production of ultra-high purity isopropyl alcohol that contains less than about 100 ppt of any metal impurity, as recognized by Burton (Col. 3, lines 42-45).
Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), and in further view of Nishida et al (machine translation of JP1994100616), herein after Nishida. The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 5, modified Ly discloses the method of claim 1, and two ion exchange filters. However, modified Ly does not include more than one first ion exchange filter. 
Nishida discloses a purification apparatus and method for acrylonitrile-based polymer solution (par [0001]). Additionally, Nishida discloses wherein the ion exchange filter unit comprises two to five first ion exchange filters (tube member 1 having two or more porous ion exchange members 4 arranged in parallel, par [0024] and [0026], figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more first ion exchange filters of Nishida into the purification system of modified Ly because according to Nishida, more ion exchange members make ion exchange more efficient (par [0026]).
Regarding claim 6, modified Ly in view of Nishida discloses the method of claim 5 and the first ion exchange filters. However, modified Ly in view of Nishida does not yet disclose that the first ion exchange filters are connected in parallel. Nishida discloses a purification apparatus and method for acrylonitrile-based polymer solution (par [0001]). Nishida also discloses ion exchange filters connected in parallel (tube member 1 having two or more porous ion exchange members 4 arranged in parallel, par [0024] and [0026], figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more first ion exchange filters connected in parallel from Nishida into the purification system of modified Ly. Doing so would increase the contact area of the ion exchange member for ion exchange to be more efficiently performed, as recognized by Nishida (par [0026]).
Regarding claim 10, modified Ly discloses the method of claim 1 and a second ion exchange filter. Modified Ly does not disclose the ion exchange unit comprising two to five second ion exchange filters. Nishida discloses a purification apparatus and method for acrylonitrile-based polymer solution (par [0001]). Additionally, Nishida discloses wherein the ion exchange filter unit comprises two to five first ion exchange filters (tube member 1 having two or more porous ion exchange members 4 arranged in parallel, par [0024] and [0026], figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more first ion exchange filters of Nishida into the purification system of modified Ly because according to Nishida, more ion exchange members makes ion exchange more efficient (par [0026]).
Regarding claim 11, modified Ly in view of Nishida discloses the method of claim 10 and the second ion exchange filters. Modified Ly in view of Nishida does not yet disclose that the second ion exchange filters are connected in parallel. 
Nishida discloses a purification apparatus and method for acrylonitrile-based polymer solution (par [0001]). Nishida also discloses ion exchange filters connected in parallel (tube member 1 having two or more porous ion exchange members 4 arranged in parallel, par [0024] and [0026], figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more ion exchange filters connected in parallel from Nishida into the purification system of modified Ly in view of Nishida. Doing so would increase the contact area of the ion exchange member for ion exchange to be more efficiently performed, as recognized by Nishida (par [0026]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), and in further view of Umeda et al (“Metal Reduction at Point-of-use Filtration”), herein after Umeda. The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 7, modified Ly discloses the method of claim 1, and the at least one ion exchange filter. Modified Ly also discloses removing nearly 90% of chromium content from the isopropanol (Ly par [0060]). However, modified Ly does not disclose that the 90% is a weight percent. 
Umeda discloses the metal removal efficiency of high density polyethylene and Nylon 6,6 membrane filters on cyclohexanone and a 70:30 mixture of PGME (Propylene Glycol Monomethyl Ether) and PGMEA (Propylene Glycol Monomethyl Ether) (abstract). Umeda also discloses a 100% removal efficiency of Fe (iron) from cyclohexanone with a 5 nm rate Nylon 6, 6 filter (shown in figure 3, 5 nm rated Nylon 6,6-2, pg 4), which falls within the claimed range of at least 90% removal of Fe. The 100% removal efficiency would also translate to 100 wt% removal of Fe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 100% removal efficiency of Umeda into the purification system of modified Ly because semiconductor manufacturing has stringent requirements for metal reduction, as recognized by Umeda (Introduction, par 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), and in further view of Reisig et al (WO01/14595 A2), herein after Reisig. The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 12, modified Ly discloses the method of claim 1 and the second ion exchange filter. Modified Ly also discloses the removal of sodium from organic solvents (Ly par [0029]). However, modified Ly does not disclose the at least one ion exchange filter being capable of removing at least 70 wt% of K, Na, or Ca from the organic solvent.
However, Reisig discloses purification of sugar or sucrose (pg 4, lines 4-9). Reisig also discloses an ion exchange unit (194, figures 2 and 3) which removes at least 95% by weight of Ca (pg 18, lines 25-39), which falls within the claimed range of removing at least 70% wt% of K, Na, or Ca. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removal of 95% by weight of Ca from Reisig into the purification system of modified Ly because according to Ly, metal contamination is extremely critical for wafer applications and cannot be tolerated (par [0003]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), and in further view of Headline (“PTFE Housings”). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 15, modified Ly discloses the method of claim 14, and the filter unit between the distillation column and ion exchange filter unit, but does not yet disclose the filter unit being a particle removal filter in a housing. Burton discloses a process for producing high purity isopropyl alcohol (Col. 2, lines 30-49) and a particle removal filter (filtering device 20 removes particles, Col. 6, lines 8-14, figure 1, which can be situated before the ion exchange filter, Col. 3, lines 37-42, figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particle filter of Burton into the purification system of modified Ly because it would allow particulates in the isopropyl alcohol to be removed (Col. 6, lines 26-19). However, Burton does not disclose the particle filter having a housing.
However, Headline discloses filter housings (pg 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter housing of Headline into the purification system of modified Ly because according to Headline the PTFE housings have high chemical resistant properties and have disposable elements for particulate removal (pg 1).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), in view of Headline (“PTFE Housings”), and in further view of Kamimura (machine translation of WO2018043697 A1). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 16, modified Ly in view of Headline discloses the method of claim 15 and the particle removal filter. However, modified Ly in view of Headline does not disclose wherein the at least one particle removal filter comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof. 
Kamimura discloses a method of purifying organic solvents (lines 48-49). Additionally, Kamimura discloses wherein the at least one particle removal filter comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof (polyethylene, polypropylene, polystyrene, fluororesin, polyimide, and polyamideimide, and combinations thereof, lines 237-241). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtration medium comprising a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof from Kamimura into the purification system of modified Ly in view of Headline because according to Kamimura, solvent resistance is superior for fluororesin, polyimide, and polyamideimide (lines 240-241).
Regarding claim 18, modified Ly in view of Headline discloses the method of claim 15. However, modified Ly in view of Headline does not disclose wherein the at least one particle removal filter comprises a filtration medium having an average pore size of from about 5 nm to about 50 nm. 
However, Kamimura discloses a method of purifying organic solvents (lines 48-49). Kamimura also discloses wherein the at least one particle removal filter comprises a filtration medium having an average pore size of 20 nm or less (lines 227-228), which falls within the claimed range from about 5 nm to about 50 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the average pore size of 20 nm from Kamimura into the purification system of modified Ly in view of Headline because having a filter with a particle pore size of 20 nm or less will allow the removal of colloidal impurities to be effectively performed, as recognized by Kamimura (lines 227-228).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), in view of Headline (“PTFE Housings”), and in further view of Kamimura (machine translation of WO2018043697 A1), as evidenced by Gunze (“What is Fluorine Resin”). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 17, modified Ly in view of Headline and Kamimura discloses the method of claim 16. However, modified Ly in view of Headline and Kamimura does not disclose that the at least one particle removal filter comprises a filtration medium that comprises a polytetrafluoroethylene. 
However, Kamimura discloses that at least one particle removal filter comprises a filtration medium that comprises a polytetrafluoroethylene (fluororesin, line 240). As evidenced by Gunze, polytetrafluoroethylene is a type of fluororesin (pg 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polytetrafluoroethylene filtration medium of Kamimura as evidenced by Gunze into the purification system of modified Ly in view of Headline and Kamimura because solvent resistance is superior for fluororesin (lines 240-241), as recognized by Kamimura.
Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), and in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), and in further view of Takahashi (US 9,339,766 B2). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 19, modified Ly discloses the method of claim 1 and the ion exchange filter unit. However, modified Ly does not disclose a filter unit downstream of and in fluid communication with the ion exchange filter unit. 
Takahashi discloses purifiers for removing metal from organic solvent (par [0009]) and passing the organic solvent through a filter unit downstream of and in fluid communication with the ion exchange filter unit (microfiltration membrane 27 after ion exchange apparatus 27, Col. 7, lines 1-15, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate passing the organic solvent through a filter unit downstream of and in fluid communication with the ion exchange filter unit of Takahashi into the purification system of modified Ly because, according to Takahashi, it would allow the removal of colloidal iron and aluminum (Col. 7, lines 1-15).
Regarding claim 26, modified Ly discloses the method of claim 1, but does not disclose moving the purified solvent to a packaging station.
However, Takahashi discloses purifiers for removing metal from organic solvent (par [0009]) and moving the purified solvent to a packaging station (purified alcohol obtained from outlet of second ion exchange apparatus 26 that is sent to supply tank 11 via piping, Col. 4, lines 53-55, figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the packaging station of Takahashi into the purification system of modified Ly in order to supply purified alcohol to a semiconductor manufacturing apparatus or to supply supplementary alcohol to the system if supply runs low, as recognized by Takahashi (Col. 4, lines 30-44).
Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), in view of Takahashi (US 9,339,766 B2), in view of Kamimura (machine translation of WO2018043697 A1), and in further view of Headline (“PTFE Housings”). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 20, modified Ly in view of Takahashi discloses the method of claim 19 and that the filter unit downstream of the ion exchange filter unit has at least one particle removal filter (microfiltration membrane 27 after ion exchange apparatus 27, removes colloidal Al and Fe, see Takahashi Col. 7, lines 1-15, figure 2). However, modified Ly in view of Takahashi does not disclose that the filter unit downstream of the ion exchange filter unit comprises a housing.
Headline discloses filter housings (pg 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter housing of Headline into the purification system of modified Ly in view of Takahashi because according to Headline, the PTFE housings have high chemical resistant properties and have disposable elements for particulate removal (pg 1).
Regarding claim 21, modified Ly in view of Takahashi and Headline discloses the method of claim 20, but does not disclose wherein the at least one particle removal filter in the filter unit downstream of the ion exchange filter unit comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof.
Kamimura discloses a method of purifying organic solvents (lines 48-49). Additionally, Kamimura discloses wherein the at least one particle removal filter comprises a filtration medium that comprises a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof (polyethylene, polypropylene, polystyrene, fluororesin, polyimide, and polyamideimide, and combinations thereof, lines 237-241). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtration medium comprising a polyolefin, a polyamide, a fluoropolymer, or a copolymer thereof of Kamimura into the purification system of modified Ly in view of Takahashi and Headline because according to Kamimura, solvent resistance is superior for fluororesin, polyimide, and polyamideimide (lines 240-241).
Regarding claim 23, modified Ly in view of Takahashi, Headline, and Kamimura disclose the method of claim 20. However, modified Ly in view of Takahashi, Headline, and Kamimura does not yet disclose wherein the at least one particle removal filter in the filter unit downstream of the ion exchange filter unit comprises a filtration medium having an average pore size of from about 2 nm to about 10 nm.
However, Kamimura discloses a method of purifying organic solvents (lines 48-49). Kamimura also discloses wherein the at least one particle removal filter in the filter unit downstream of the ion exchange filter unit comprises a filtration medium having an average pore size of 1 nm to 15 nm or 1 nm to 12 nm (lines 231- 234), which falls within the claimed range of about 2 nm to about 10 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the average pore size of 1 nm to 15 nm or 1 nm to 12 nm from Kamimura into the purification system of modified Ly in view of Takahashi, Headline, and Kamimura because finer particulate impurities can be removed, and when the particle size is 1 nm or more, the filtration efficiency of the organic solvent improves, as recognized by Kamimura (lines 233-235).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), in view of Takahashi (US 9,339,766 B2), in view of Headline (“PTFE Housings”), and in further view of Kamimura (machine translation of WO2018043697 A1), as evidenced by Gunze (“What is Fluorine Resin”). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 22, modified Ly in view of Takahashi, Headline, and Kamimura discloses the method of claim 21. However, modified Ly in view of Takahashi, Headline, and Kamimura does not disclose wherein the at least one particle removal filter in the filter unit downstream of the ion exchange filter unit comprises a filtration medium that comprises a polytetrafluoroethylene.
However, Kamimura discloses that at least one particle removal filter comprises a filtration medium that comprises a polytetrafluoroethylene (fluororesin, line 240). As evidenced by Gunze, polytetrafluoroethylene is a type of fluororesin (Gunze pg 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polytetrafluoroethylene filtration medium of Kamimura as evidenced by Gunze into the purification system of modified Ly in view of Takahashi, Headline, and Kamimura because solvent resistance is superior for fluororesin (lines 240-241), as recognized by Kamimura.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 2015/0144557 A1), in view of Burton (US 6,733,637 B1), and in view of Park et al (US 2016/0200649 A1), as evidenced by ChemEurope (“Nafion”), in view of Takahashi (US 9,339,766 B2), and in further view of Kamimura (machine translation of WO2018043697 A1). The combination of Ly in view of Park and Burton, as evidenced by ChemEurope, will be referred to as “modified Ly” in the dependent claims.
Regarding claim 24, modified Ly in view of Takahashi discloses the method of claim 19. However, modified Ly in view of Takahashi does not disclose recirculating the organic solvent exiting the filter unit downstream of the ion exchange filter unit. 
However, Kamimura discloses a method of purifying organic solvents (lines 48-49). Kamimura also discloses recirculating the organic solvent exiting the filter unit downstream of the ion exchange filter unit (solvent passes through metal ion adsorption member 30 and filtration member 40 and is collected in tank 10 or is circulated a number of times, lines 664-676, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recirculating the organic solvent exiting the filter unit downstream of the ion exchange filter unit of Kamimura into the purification system of modified Ly in view of Takahashi because it would make it possible to further reduce the number of particulate impurities and/or the content of metal ions contained in the purified organic solvent, as recognized by Kamimura (lines 664-665).
Regarding claim 25, modified Ly in view of Takahashi and Kamimura discloses the method of claim 24. However, modified Ly in view of Takahashi and Kamimura does not yet disclose wherein the recirculating comprises moving the organic solvent exiting the filter unit downstream of the ion exchange filter unit to a storage tank and subsequently passing the organic solvent through the ion exchange filter unit. 
Kamimura discloses moving the organic solvent exiting the filter unit downstream of the ion exchange filter unit to a storage tank and subsequently passing the organic solvent through the ion exchange filter unit (solvent passes through metal ion adsorption member 30 and filtration member 40 and is collected in tank 10 or is circulated a number of times, lines 664-676, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate moving the organic solvent exiting the filter unit downstream of the ion exchange filter unit to a storage tank and subsequently passing the organic solvent through the ion exchange filter unit of Kamimura into the purification system of modified Ly in view of Takahashi and Kamimura because it would make it possible to further reduce the number of particulate impurities and/or the content of metal ions contained in the purified organic solvent, as recognized by Kamimura (lines 664-665).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umeda et al (Metal Reduction at Bulk Chemical Filtration) discloses metal removal efficiency of a Nylon 6, 6 filter from cyclohexanone (figure 5, pg 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779